Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/15/2021.
The allowed claims are 1, 3-10, 12, 14-18.
Claims cancelled by applicant are 2, 11, 13. 
 
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims, the closest prior art of record is US 2019/0024954 to Matter in view of US 2014/0260392 to Hawkins.
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims, a first distributor having a first inlet that receives high pressure liquid refrigerant and a plurality of first outlets that deliver the high pressure liquid refrigerant to the vapor header when in the heating mode, and a second distributor having a second inlet that receives high pressure liquid refrigerant and a plurality of second outlets that deliver vapor and/or lower pressure refrigerant to the vapor header when in the heating mode; wherein the vapor header comprises: a plurality of fluid circuits, and wherein the at least one check valve comprises at least a first check valve positioned in a first fluid circuit of the plurality of fluid circuits and a second check valve positioned in a second fluid circuit of the plurality of fluid circuits; wherein the outdoor HVAC unit further comprises a first distributor and a second distributor, the method 
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763